SCHROEDER, Justice Pro tern,
dissenting.
The Court follows straight line analysis which in most instances leads to the proper *79and just result. However, in this case straight line analysis is akin to a survey using a compass directing to magnetic north! The starting point follows a logical line, but the result is an end many degrees off true north. A correction was necessary to get to the proper end. That is the situation in this case. The decision of the Commission is based in substantial part on conjecture without underlying facts and disregard for uncontroverted evidence favorable to Bringman. A review of the history and legal authority in this case duplicates much of the Court’s opinion, but it is necessary to place the end result in context.
Following three tours of combat duty in leadership, Bringman began his employment with Albertsons on May 12, 2004. In early October 2010, while he was at work as an assistant store director, he refused to accept a customer’s check without proper identification. This was consistent with Albertsons’ written policy — “Verify ID on all personal check system prompts ... Associates may not, based upon perceptions of ability to pay or any other reason deviate from the stated company policy.” However, the customer got upset, and according to uncontroverted testimony, “dumped her groceries all over the floor in front of the check stand, and stormed out of the store.” As related by Bringman, she was “irate.” She in turn complained to somebody in Albertsons. Several weeks later after Bringman returned from a vacation, Audrey Wilde, the store manager, told him that he would be written up for the incident, and she issued him a written warning on October 26, 2010. Bringman refused to sign the warning, because he correctly followed company policy by refusing to accept the check without proper identification. As a result of his refusal to sign the warning, Albertsons immediately sent him home from work. Albertsons later told the Department during its investigation that Bringman would not have been sent home if he had signed the warning. The anomaly is that the warning had its origin in Bringman following the company’s absolute written policy. That is the starting point leading to the wrong result.
Approximately three weeks after being sent home, Albertsons offered Bringman two options: (1) resign with a severance package and the possibility of rehire after six months or (2) transfer to a subordinate position at about half the pay. Bringmau later testified, and the Department does not dispute, that Albertsons told him that they would not contest a future claim by him for unemployment benefits — a promise which they initially honored and then broke. There appears to be no other element of the so-called severance package.3 Shane Wright, Albertsons’ vice president of human resources, testified that Bringman had poor leadership skills and caused problems after the check incident. He had no direct knowledge of this, but relied on a phone call for this opinion, hardly the level of reliability most would rely on in making a decision costing a person his livelihood.
On December 4, 2010, Bringman filed a “resignation.” On December 8, 2010, he filed a claim for benefits with the Department. On the Department’s online application for a claim, he had three options to describe his separation from Albertsons: (1) quit; (2) terminated/diseharged; or (3) layoff due to lack of work. None of these boxes fit. He “quit” under the pressure of taking a placement in a job with less status and half the pay. There is testimony that there was a drop down box in which he could give an explanation if the “quit” option was chosen, but the computer program is not in evidence. The opportunity to explain on the computer may or may not have been adequate. Reliance upon an assurance without substantiating evidence for consequences this grave is not warranted. The next box “terminated/discharged” doesn’t fit. He wasn’t formally fired. He was offered a demotion in status and half the pay. He was, in fact, going to be terminated from his current job. He was going to be fired if he didn’t leave or accept a demotion to unsuitable employment. The final box — “lack of work” — doesn’t fit perfectly either. Certainly there was a lack of work for him at the pay and responsibility level *80from which he was being pushed with the so-called severance package which really promised no more than a willingness by Albert-sons to not object to his claim for unemployment compensation. So the bureaucratic process provided him with three options, none of which really fit. And apparently only one provided a drop down box for an explanation.
Bringman selected the third option “layoff due to lack of work.” Albertsons did not contest Bringman’s claim for benefits during that benefit year. Following his claim, the Department provided Bringman with benefits.
On December 12, 2011, Bringman filed a second claim for benefits. He again selected “layoff due to lack of work” to describe his separation from Albertsons. Upon notice of this second claim, however, Albertsons requested a determination of Bringman’s eligibility for benefits. What Albertsons promised a year earlier to secure his departure was now contested. Apparently in their eyes he left for lack of work initially but did not leave for lack of work later, though the facts of his departure remained the same. They got rid of him with a promise that was ultimately not kept.
After conducting an investigation, the Department issued two eligibility determinations, only the second of which is relevant to the case at hand. The second eligibility determination provided, the following summary of facts: (1) Bringman filed a claim for benefits with the selection “layoff due to lack of work” to describe his separation from Albert-sons; (2) Albertsons and Bringman agreed that Bringman had “quit;” and (3) Bringman “failed to provide a reasonable explanation for not providing accurate separation information.” Based on this supposed state of facts which has erroneous underpinnings, the Department determined Bringman willfully made a false statement or failed to report a material fact to obtain benefits by providing inaccurate information regarding his separation. Consequently, he was not entitled to the benefits that he had received.
On February 22, 2012, Bringman requested an appeal of the eligibility determination. On March 12, 2012, Appeals Examiner Thomas Holden conducted a telephone hearing and subsequently issued a decision affirming the Department’s eligibility determination. The appeals examiner determined “no facts” supported Bringman’s selection of “layoff due to lack of work” on his claim for benefits and Bringman provided no “reasonable explanation” for this selection. That statement is simply wrong. Bringman did state facts supporting his selection. But the appeals examiner concluded Bringman was not entitled to benefits because he willfully made a false statement or failed to report a material fact to obtain benefits. The appeals examiner also concluded Bringman was obligated to repay the benefits he received to which he was not entitled, referred to as overpayments.
On April 5, 2012, Bringman appealed the decision to the Commission. The Commission conducted a de novo review of the record. On July 6, 2012, the Commission affirmed the appeals examiner’s decision that Bringman was not entitled to benefits for willfully making a false statement or failing to report a material fact. Therefore, the Commission ordered Bringman to repay the overpayments. The Commission further ordered that Bringman was ineligible for a waiver of the repayment obligation because the waiver did not apply when the overpayments resulted from a false statement, misrepresentation, or failure to report a material fact. The Commission also imposed a civil penalty.
Bringman appealed to this Court hoping to escape the unfairness of the result in this case which compounded with each step in the process.
There is no dispute as to the standard of review. “Whether a claimant voluntarily quit a job for good cause in connection- with the employment is a question of fact to be determined by the Industrial Commission.” Ewins v. Allied Sec., 138 Idaho 343, 347, 63 P.3d 469, 473 (2003). This Court exercises free review over questions of law, factual findings by the Commission will be upheld when they are supported by substantial and competent evidence. Uhl v. Ballard Med. Prods., Inc., 138 Idaho 653, 657, 67 P.3d 1265, 1269 (2003). *81“Substantial and competent evidence is relevant evidence that a reasonable mind might accept to support a conclusion.” Id. “The conclusions reached by the Industrial Commission regarding the credibility and weight of evidence will not be disturbed unless the conclusions are clearly erroneous.” Buckham v. Idaho Elk’s Rehab. Hosp., 141 Idaho 338, 340, 109 P.3d 726, 728 (2005). “This Court will not consider re-weighing the evidence or whether it would have drawn different conclusions from the evidence presented. All facts and inferences will be viewed by this Court in a light most favorable to the prevailing party before the Commission.” Current v. Haddons Fencing, Inc., 152 Idaho 10, 13, 266 P.3d 485, 488 (2011) (citation omitted). Giving honor to these words leads to the conclusion of the Court, but the line leading to the conclusion of the Commission has too many flaws. Substantial and competent evidence does not support the Commission’s decision that Bringman willfully made a false statement or failed to report a material fact to obtain benefits.
To obtain unemployment benefits, a claimant must provide “all necessary information pertinent to eligibility,” including the cause of his unemployment. I.C. § '72-1366(1), (5)-(10). To enforce this requirement, I.C. § 72-1366(12) states: “A claimant shall not be entitled to benefits for a period of fifty-two (52) weeks if it is determined that he has willfully made a false statement or willfully failed to report a material fact in order to obtain benefits.” I.C. § 72-1366(12). Further, the claimant is obligated to repay any benefits he received as a result of his false statement or failure to report (referred to as overpayments). I.C. §§ 72-1366(12), - 1369(1). The claimant also is subject to a civil penalty. I.C. §§ 72-1366(12), -1369(2).
Pursuant to I.C. § 72-1366(12), the Commission determined Bringman was not entitled to benefits because he willfully made a false statement or failed to report a material fact when he selected “layoff due to lack of work” on his claim as his reason for his separation from Albertsons. Instead of “layoff,” the Commission determined the appropriate selection for Bringman’s separation was “quit,” and he should have selected that option on his claim to provide truthful and accurate information. There is no dispute that Bringman’s selection of “layoff due to lack of work” on his claim for benefits was material.
In Meyer v. Skyline Mobile Homes, 99 Idaho 754, 760, 589 P.2d 89, 95 (1979), the Court defined materiality in the context of I.C. § 72-1366(12): “A complete and unqualified disclosure can best be promoted by defining materiality to include any information that is relevant to the determination of a claimant’s right to benefits.” Further, “a fact is material if it is relevant to the determination of a claimant’s right to benefits; it need not actually affect the outcome of that determination.” Id. Consequently, the fact that the record establishes that Bringman was entitled to benefits is not conclusive in his favor. Nonetheless, it is a consideration when the draconian consequences in play in this case are resolved.
In Current v. Haddons Fencing, Inc., 152 Idaho 10, 13, 266 P.3d 485, 488 (2011), the claimant selected “layoff due to lack of work” on the Department’s online application for a claim when the claimant actually had quit his employment due to reduced hours. Referencing the Meyer definition of materiality, the Court affirmed the Commission’s decision that the claimant made a willful, material, and .false statement to obtain benefits. Id. The facts of Current bear a relationship to this case but are not the same. Albertson’s proposed more than a reduction in hours. The job proposed was a totally different position at half the pay — unsuitable employment. In a layman’s mind that may sound a lot like a lack of work.
Clearly the information Bringman supplied to the Department regarding his separation from Albertson’s was relevant to the determination of -his right to benefits. That tells nothing about whether he made a false statement.
Bringman contends his selection on the Department’s online application for a claim was not false. He argues “layoff due to lack of work” was the most accurate selection, because a reasonable individual in his situation would have understood his separation as a layoff rather than a quit. He relies on a *82separate part of the Commission’s decision in which the Commission determined he had good cause for his “voluntary separation” from Albertsons. The Commission’s decision determined Bringman acted with good cause in his choice to resign rather than accept the subordinate position, because the subordinate position was “not suitable.”4 See also I.C. § 72-1366(6) (claimant remains eligible for benefits if his unemployment is due to good cause rejection of unsuitable work). Because Bringman had good cause for his voluntarily separation, the Commission determined Bringman initially was eligible for benefits. Despite the fact that Bringman was eligible for benefits, the Commission concluded “quit,” not “layoff due to lack of work,” was the proper selection for Bringman’s reason for separation on his claim. Thus, according to the Commission, Bringman made a false statement or failed to report a material fact to obtain benefits by providing a false reason for his separation which required Bringman to repay the benefits to which he would have been entitled had he filled out his claim as the Commission thought he should. However, had he checked “quit” he would also have given an arguably equally false statement. He did not “quit” in either a legal sense or common sense. The word “quit” implies voluntary action. He was forced out. The position that there was a drop down box that would have allowed him to explain “quit” is not conclusive. There are two problems with holding this against Bringman. First, this record does not include the computer screen to allow the Court to make a determination of the clarity of information that might be required. Second, there apparently was no drop down box for the selection Bringman made. Had there been, it may be that fully accurate information would have been provided. Perhaps a simple question on the form might suffice — why did you leave employment?'
Bringman contends his statement or failure to report was not false because a reasonable individual would have understood a “forced” resignation as a layoff, not a quit. He further argues the layoff was in fact due to a “lack of work” because the Commission determined Albertsons offered no suitable alternative position. There is more logic to this position than saying a person “quit” when in fact the person was driven out.
The Department asserts Bringman’s selection was false in three related arguments. First, the Department contends Bringman was not “laid off’ because Bringman, an assistant store manager, was not a “lay person” unfamiliar with plain meaning of the term. The extent of Bringman’s knowledge and training is supposition. Supposition is not a proof of a fact. Respect for determinations should not extend to facts made up in the head rather than shown by the record. Supposition is not substantial, competent evidence. It should not play a part in a decision.
The Department also notes that the Commission categorized Bringman’s separation as a quit, even though the Commission determined he had good cause to do so. It’s a quit because we say it’s a quit — even if the facts don’t show that.
The Department asserts that no evidence in the record supported Bringman’s claim of “lack of work” because Bringman was offered alternative, albeit unsuitable work with Albertsons. To lay people that may well sound like “lack of work.” There is no information the position he was forced from remained open. It may no longer have been available so far as the record is concerned. But the record is barren on that point. The Department and the Commission apparently assume that to be the case despite a lack of evidence. Is it possible the position no longer existed after pushing Bringman out the door? It is a supposition to assume the position continued to exist.
The Department argues the Court, should give deference to the Commission’s factual findings on Bringman’s credibility. That is true, but not rubber stamp true. Otherwise, eliminate judicial oversight.
The Court will not overturn the Commission’s credibility determinations unless dear*83ly erroneous. Rigoli v. Wal-Mart Assocs., Inc., 151 Idaho 707, 712, 263 P.3d 761, 766 (2011). As the fact-finder, the Commission “may consider the claimant’s explanation unworthy of belief.” Meyer, 99 Idaho at 762, 589 P.2d at 97. This is all good black letter law, but it does not extend to sanctifying unsupported or speculative findings.
The Commission listened to an audio recording of the testimony to conclude that Bringman’s explanation regarding the accuracy of his selection was “unworthy of belief.” The Commission did not have the benefit of observing his demeanor. Anybody who has tried cases knows there is a broad gap between the validity of decisions made on personal observations and sound only.
Bringman testified that he felt “layoff due to lack of work” was the best option. He did not believe he quit, and he believed “quit” or “discharge” did not apply to his separation. Conversely, Bringman also testified that he agreed that he was presented with the option of either continuing employment or not and acknowledged that he was not laid off due to lack of work under the Department’s definition. The conclusion of the Commission that he was offered unsuitable employment makes the Department’s definition inapplicable. Certainly there is an element of confusion in Bringman’s testimony, but confusion and misunderstanding are not tantamount to willfully telling falsehoods. The Commission apparently was persuaded by the fact that Bringman did not contact the Department for clarification. One must wonder why a computer form would lack clarity on a common situation easily described. A consequence of the Commission’s approach is that a person who was entitled to unemployment benefits is no longer entitled to them because, according to the Commission, he cheeked the wrong computer box, though there was no clearly accurate box to check. Bringman is paying dearly for a bureaucratic lack of precision. Additionally, it apparently ignored the fact that Albertsons had already conceded the accuracy of his answer a year earlier.
The problem with ruling against Bringman on credibility is that there are virtually no disputes on the facts. Bringman was going to be fired unless he took unsuitable employment. The category - fired didn’t fit. He didn’t quit in the sense of making a voluntary decision to leave. He had a hammer to his head ready to be dropped if he didn’t accept the so-called “severance package.” It must be remembered that he was in trouble at Albertsons for following an absolute policy laid down by Albertsons and refusing to sign off on the written warning for following the rule written in absolute terms. Quit or be demoted to unsuitable work hardly means “quit” in any legal or traditional sense. The Court is told there is a drop-down box for explanations. That is not in the record, and one can only speculate as to its clarity. Finally, “laid off for lack of work” is as close as “quit.” But apparently there is no drop-down box to give an explanation which might clarify what was actually happening. Weight should have been given to the fact that Albertsons did not contest this explanation for a year. Had Albertsons said they didn’t agree when the first application was made, Bringman could have explained his choice and outlined the facts which would have justified his claim of unemployment, avoiding the obligation of repayment and penalties. In sum, apparently Albertsons agreed to Bringman’s choice of the reason of he left employment but then elected to back out of that position, exposing him to the avoidable hardships he now faces. Odd how there is an unspoken timeline on a promise made.
The Court has defined willfulness as “implying] simply a purpose or willingness to commit the act or make the omission referred to. It does not require any intent to violate the law.” Current, 152 Idaho at 13, 266 P.3d at 488 (quoting Meyer, 99 Idaho at 761, 589 P.2d at 96). “The term ‘willfully’ refers to those claimants who ‘purposely, intentionally, consciously, or knowingly fail to report a material fact [or make a false statement], not those whose omission [or false statement] is accidental because of negligence, misunderstanding or other cause.’” Cox v. Hollow Leg Pub & Brewery, 144 Idaho 154, 157, 158 P.3d 930, 933 (2007) (alterations in original) (emphasis added) (quoting Meyer, 99 Idaho at 761, 589 P.2d at 96). Applying this definition of willfulness, *84the Court stated “a finding that a benefit claimant knew or thought it highly probable that he or she did not know what information a question solicited but nevertheless deliberately chose to respond without pursuing clarification would ordinarily support a conclusion of willful falsehood or concealment.” Meyer, 99 Idaho at 762, 589 P.2d at 97; see also McNulty, 152 Idaho at 587, 272 P.3d at 559 (claimant’s failure to report was willful because he was properly informed of his reporting obligation and his alleged misunderstanding lacked credibility).
Bringman argues his selection was not willful but accidental. According to Bring-man, he did not have the requisite level of knowledge for willfulness because (1) at the time of his selection he “felt confident in his understanding of the form and the information it sought” and (2) the Department’s online application was so unclear that it negated his ability to form the intent to make a false statement.
Bringman may have been negligent or misunderstood the form, but that does not rise to the level of a willful falsehood; In common parlance, he did not quit — he was forced out. He was not fired — but would have been. The box “laid off/lack of suitable work” is perhaps not fully accurate, but as close or closer than the other choices. His job was no longer available, and there was no suitable alternative. Classifying this as willful misrepresentation is error. Bringman is a victim of a corporation that punished him for following its written rules. The same corporation broke its promise not to contest his claim for benefits. He then entered the realm of bureaucratic forms and understandings uncommon to him, notwithstanding the Department’s unsupported attribution of expertise in this area to him. The Commission had hearsay information from a corporate representative and a recording, not focused examination of demeanor. It read untruthfulness into answers that appear more likely to be confusion. This is not substantial competent evidence the Court should endorse. Judicial oversight requires more.
The decision of the Commission denying benefits, ordering the repayment of benefits, and imposing a penalty should be reversed.

. No evidence in the record shows that Bring-man received any pay or benefits with the severanee package.


. The subordinate position offered "a substantially lower wage.” Further, the Commission deter- . mined the "demotion” was not based on Bring-man’s conduct, "thereby making the demotion more akin to a unilateral change in the terms of the employment agreement.”